Case 2:21-cv-00044-JRG Document 48 Filed 08/17/21 Page 1 of 8 PageID #: 1004




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

STINGRAY IP SOLUTIONS,                          §
                                                §
                Plaintiff,                      §
        v.                                      §   CIVIL ACTION No. 2:21-cv-0044-JRG
                                                §
SIGNIFY N.V.,                                   §   DOCKET CONTROL ORDER
                                                §
                Defendant.                      §
                                                §
                                                §


                                DOCKET CONTROL ORDER

     Original Deadline        Modified Deadline     Item
     Provided by Court
                                                    * Jury Selection – 9:00 a.m. in
              May 9, 2022
                                                    Marshall, Texas

                                                    * If a juror questionnaire is to be used, an
                                                    editable (in Microsoft Word format)
             April 11, 2022                         questionnaire shall be jointly submitted
                                                    to the Deputy Clerk in Charge by this
                                                    date. 1

                                                    * Pretrial Conference – 9:00 a.m. in
              April 4, 2022                         Marshall, Texas before Judge Rodney
                                                    Gilstrap




1
 The parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in
Advance of Voir Dire.


LEGAL02/40845162v1
Case 2:21-cv-00044-JRG Document 48 Filed 08/17/21 Page 2 of 8 PageID #: 1005




   Original Deadline    Modified Deadline   Item
   Provided by Court
                                            * Notify Court of Agreements Reached
                                            During Meet and Confer


                                            The parties are ordered to meet and
       March 28, 2022                       confer on any outstanding objections or
                                            motions in limine. The parties shall
                                            advise the Court of any agreements
                                            reached no later than 1:00 p.m. three (3)
                                            business days before the pretrial
                                            conference.

                                            * File Joint Pretrial Order, Joint Proposed
                                            Jury Instructions, Joint Proposed Verdict
                                            Form, Responses to Motions in Limine,
       March 28, 2022
                                            Updated Exhibit Lists, Updated Witness
                                            Lists,    and      Updated       Deposition
                                            Designations

                                            * File Notice of Request for Daily
                                            Transcript or Real Time Reporting.


                                            If a daily transcript or real time reporting
       March 21, 2022                       of court proceedings is requested for trial,
                                            the party or parties making said request
                                            shall file a notice with the Court and e-
                                            mail the Court Reporter, Shawn
                                            McRoberts,                                 at
                                            shawn_mcroberts@txed.uscourts.gov

                                            File Motions in Limine


                                            The parties shall limit their motions in
       March 14, 2022                       limine to issues that if improperly
                                            introduced at trial would be so prejudicial
                                            that the Court could not alleviate the
                                            prejudice     by     giving    appropriate
                                            instructions to the jury.

                                            Serve Objections to Rebuttal Pretrial
       March 14, 2022
                                            Disclosures




                                        2
Case 2:21-cv-00044-JRG Document 48 Filed 08/17/21 Page 3 of 8 PageID #: 1006




     Original Deadline        Modified Deadline        Item
     Provided by Court
                                                       Serve Objections to Pretrial Disclosures;
           March 7, 2022
                                                       and Serve Rebuttal Pretrial Disclosures

                                                       Serve Pretrial Disclosures (Witness List,
                                                       Deposition Designations, and Exhibit
       February 22, 2022
                                                       List) by the Party with the Burden of
                                                       Proof

                                                       * Response to Dispositive Motions
                                                       (including Daubert Motions). Responses
                                                       to dispositive motions that were filed
                                                       prior to the dispositive motion deadline,
                                                       including Daubert Motions, shall be due
       February 14, 2022
                                                       in accordance with Local Rule CV-7(e),
                                                       not to exceed the deadline as set forth in
                                                       this Docket Control Order. 2 Motions for
                                                       Summary Judgment shall comply with
                                                       Local Rule CV-56.

                                                       * File Motions to Strike Expert
                                                       Testimony (including Daubert Motions)

        January 31, 2022                               No motion to strike expert testimony
                                                       (including a Daubert motion) may be
                                                       filed after this date without leave of the
                                                       Court.




2
  The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure to
oppose a motion in the manner prescribed herein creates a presumption that the party does not
controvert the facts set out by movant and has no evidence to offer in opposition to the motion.”
If the deadline under Local Rule CV-7(e) exceeds the deadline for Response to Dispositive
Motions, the deadline for Response to Dispositive Motions controls.


                                                 3
Case 2:21-cv-00044-JRG Document 48 Filed 08/17/21 Page 4 of 8 PageID #: 1007




   Original Deadline     Modified Deadline    Item
   Provided by Court
                                              * File Dispositive Motions


                                              No dispositive motion may be filed after
                                              this date without leave of the Court.

      January 31, 2022
                                              Motions shall comply with Local Rule
                                              CV-56 and Local Rule CV-7. Motions to
                                              extend page limits will only be granted in
                                              exceptional circumstances. Exceptional
                                              circumstances require more than
                                              agreement among the parties.

      January 24, 2022     January 28, 2022   Deadline to Complete Expert Discovery

                                              Serve Disclosures for Rebuttal Expert
      January 10, 2022     January 17, 2022
                                              Witnesses

                                              Serve Disclosures for Expert Witness by
    December 20, 2021
                                              the Party with the Burden of Proof

                                              Deadline to Complete Fact Discovery
    December 20, 2021
                                              and File Motions to Compel Discovery

                                              Comply with P.R. 3-7 (Opinion of
      January 11, 2022    December 1, 2021
                                              Counsel Defenses)

                                              * Claim Construction Hearing – 9:00
    December 21, 2021    November 10, 2021    a.m. in Marshall, Texas before Judge
                                              Rodney Gilstrap

                                              Deadline to Substantially Complete
                                              Document Production and Exchange
                                              Privilege Logs

     November 9, 2021                         Counsel are expected to make good faith
                                              efforts to produce all required documents
                                              as soon as the they are available and not
                                              wait until the substantial completion
                                              deadline.




                                         4
Case 2:21-cv-00044-JRG Document 48 Filed 08/17/21 Page 5 of 8 PageID #: 1008




    Original Deadline     Modified Deadline     Item
    Provided by Court
                                                * Comply with P.R. 4-5(d) (Joint Claim
      December 7, 2021       October 27, 2021
                                                Construction Chart)

                                                * Comply with P.R. 4-5(c) (Reply Claim
     November 30, 2021       October 20, 2021
                                                Construction Brief)

                                                Comply with P.R. 4-5(b) (Responsive
     November 23, 2021       October 13, 2021
                                                Claim Construction Brief)

                                                Comply with P.R. 4-5(a) (Opening Claim
                                                Construction    Brief) and      Submit
                                                Technical Tutorials (if any)
      November 9, 2021     September 29, 2021
                                                Good cause must be shown to submit
                                                technical tutorials after the deadline to
                                                comply with P.R. 4-5(a).

                                                Comply with P.R. 4-4 (Deadline to
       October 26, 2021    September 24, 2021   Complete    Claim     Construction
                                                Discovery)

                                                Comply with P.R. 4-3 (Joint Claim
    September 28, 2021     September 17, 2021
                                                Construction Statement)

       October 19, 2021     September 8, 2021   File Response to Amended Pleadings

                                                Comply with P.R. 4-2 (Exchange
      September 7, 2021     September 6, 2021
                                                Preliminary Claim Constructions)

                                                Comply with P.R. 4-1          (Exchange
        August 17, 2021       August 23, 2021
                                                Proposed Claim Terms)

                                                Comply with Standing Order Regarding
        August 26, 2021
                                                Subject-Matter eligibility Contentions 3

                                                Comply with P.R. 3-3 & 3-4 (Invalidity
        August 26, 2021
                                                Contentions)




3
 https://www.txed.uscourts.gov/sites/default/files/judgeFiles/EDTX%20Standing%20Order%20
Re%20Subject%20Matter%20Eligibility%20Contentions%20.pdf [https://perma.cc/RQN2-
YU5P]


                                            5
Case 2:21-cv-00044-JRG Document 48 Filed 08/17/21 Page 6 of 8 PageID #: 1009




     Original Deadline       Modified Deadline        Item
     Provided by Court
                                                      * File Amended Pleadings


         October 5, 2021         August 25, 2021      It is not necessary to seek leave of Court
                                                      to amend pleadings prior to this deadline
                                                      unless the amendment seeks to assert
                                                      additional parties.

                                                      * File Proposed Protective Order and
                                                      Comply with Paragraphs 1 & 3 of the
                                                      Discovery Order (Initial and Additional
                                                      Disclosures)
          August 5, 2021               August 12
                                                      The Proposed Protective Order shall be
                                                      filed as a separate motion with the
                                                      caption indicating whether or not the
                                                      proposed order is opposed in any part.

                                                      * File Proposed Docket Control Order
                                                      and Proposed Discovery Order


            July 29, 2021              August 10      The Proposed Docket Control Order and
                                                      Proposed Discovery Order shall be filed
                                                      as separate motions with the caption
                                                      indicating whether or not the proposed
                                                      order is opposed in any part.

            July 22, 2021                             Join Additional Parties

                                                      Comply with P.R. 3-1             &    3-1
             July 1, 2021
                                                      (Infringement Contentions)

(*) indicates a deadline that cannot be changed without showing good cause. Good cause is not
shown merely by indicating that the parties agree that the deadline should be changed.

                              ADDITIONAL REQUIREMENTS

        Mediation: While certain cases may benefit from mediation, such may not be appropriate
for every case. The Court finds that the Parties are best suited to evaluate whether mediation will
benefit the case after the issuance of the Court’s claim construction order. Accordingly, the Court
ORDERS the Parties to file a Joint Notice indicating whether the case should be referred for
mediation within fourteen days of the issuance of the Court’s claim construction order. As a


                                                6
Case 2:21-cv-00044-JRG Document 48 Filed 08/17/21 Page 7 of 8 PageID #: 1010




part of such Joint Notice, the Parties should indicate whether they have a mutually agreeable
mediator for the Court to consider. If the Parties disagree about whether mediation is appropriate,
the Parties should set forth a brief statement of their competing positions in the Joint Notice.

        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
business days after briefing has completed. For expert-related motions, complete digital copies of
the relevant expert report(s) and accompanying exhibits shall be submitted on a single flash drive
to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court no later
than the dispositive motion deadline.

        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
the local rules’ normal page limits.

         Lead Counsel: The Parties are directed to Local Rule CV-11(a), which provides that “[o]n
the first appearance through counsel, each party shall designate a lead attorney on the pleadings or
otherwise.” Additionally, once designated, a party’s lead attorney may only be changed by the
filing of a Motion to Change Lead Counsel and thereafter obtaining from the Court an Order
granting leave to designate different lead counsel.

        Motions for Continuance: The following excuses will not warrant a continuance nor
justify a failure to comply with the discovery deadline:

(a)    The fact that there are motions for summary judgment or motions to dismiss pending;

(b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
       unless the other setting was made prior to the date of this order or was made as a special
       provision for the parties in the other case;

(c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
       was impossible to complete discovery despite their good faith effort to do so.

       Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
include a proposed order that lists all of the remaining dates in one column (as above) and the
proposed changes to each date in an additional adjacent column (if there is no change for a date
the proposed date column should remain blank or indicate that it is unchanged). In other words,
the DCO in the proposed order should be complete such that one can clearly see all the remaining
deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
version of the DCO.

       Proposed DCO: The Parties’ Proposed DCO should also follow the format described
above under “Amendments to the Docket Control Order (‘DCO’).”



                                                  7
Case 2:21-cv-00044-JRG Document 48 Filed 08/17/21 Page 8 of 8 PageID #: 1011




        Joint Pretrial Order: In the contentions of the Parties included in the Joint Pretrial Order,
the Plaintiff shall specify all allegedly infringed claims that will be asserted at trial. The Plaintiff
shall also specify the nature of each theory of infringement, including under which subsections of
35 U.S.C. § 271 it alleges infringement, and whether the Plaintiff alleges divided infringement or
infringement under the doctrine of equivalents. Each Defendant shall indicate the nature of each
theory of invalidity, including invalidity for anticipation, obviousness, subject-matter eligibility,
written description, enablement, or any other basis for invalidity. The Defendant shall also specify
each prior art reference or combination of references upon which the Defendant shall rely at trial,
with respect to each theory of invalidity. The contentions of the Parties may not be amended,
supplemented, or dropped without leave of the Court based upon a showing of good cause.


     So Ordered this
     Aug 16, 2021




                                                   8
